DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,8-13,15,17,18,21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation that the connection unit is ‘concentric about a rotational axis’ is new matter not described in disclosure.  There is no rotational axis per se described in the specification nor shown in the figures. Therefore, the term ‘concentric’ about the axis is also new matter since there is no defining axis. The same for claim 2 and the flexible connection ‘member’ being concentric about the rotational axis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,8-13,15,17,18,21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘an arm to rotate the conditioning unit.’  This is confusing as the claim now recites the conditioning unit has a “rotational axis.” The conditioning unit rotates about the rotational axis of the conditioning unit. The arm rotates about an axis as well but NOT to rotate the conditioning unit but to SWEEP or MOVE the conditioning unit along a path.  This makes the claim confusing as to what/where the rotational axis is.  IS the rotational axis now mentioned the rotational axis of the arm ‘that rotates the conditioning unit?’  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 15,17,21, as best understood,  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Perlov-6036583.
Perlov discloses 1. (Original) A conditioner of a chemical mechanical polishing (CMP) apparatus 10, the conditioner 56 comprising: a conditioning part/unit 60 to polish a polishing pad 54; an arm 62/84 to rotate the conditioning part 60 via 64; and a flexible connector unit within 84 connecting the conditioning part 60 with the arm 62, the flexible connector being moveable (as shown by arrow 118; col 4, lines 10-30) to allow relative movements of the conditioning part 60 with respect to the arm 62, the flexible connection unit (including 92) being annular and concentric about rotational axis of shaft 106-(col 4, lines 43-45), , wherein the flexible connection member 92 has an internal space defining an air bag 88, wherein the flexible connection unit/member allows tilting if one area of cavity 88 is more full than other areas since the connection is flexible, tilting is possible depending on the workpiece surface that the conditioner presses against, the flexible connection member 92 has an annular shape (cross-section shown in Fig 4C).  

2. (Original) The conditioner as claimed in claim 1, wherein the flexible connector includes: a first fixing member 86 fixed to the arm 62; a second fixing member 98 fixed to the conditioning part 60 via 106; and a flexible connection member 92 connected between the first fixing member 86 and the second fixing member 98, the flexible connection member 92 being moveable to allow relative movements of the second fixing member 98 with respect to the first fixing member 86; col 4, lines 10-30, , wherein the flexible connection member 92 has an internal space defining an air bag 88,  the flexible connection unit (including 92) being annular and concentric about rotational axis of shaft 106-(col 4, lines 43-45), wherein the flexible connection unit/member allows tilting if one area of cavity 88 is more full than other areas since the connection is flexible, tilting is possible depending on the workpiece surface that the conditioner presses against, the flexible connection member 92 has an annular shape (cross-section shown in Fig 4C).  
15. (Original) The conditioner as claimed in claim 2, wherein the flexible connection member 92 includes upper 93 and lower combining protrusions 96, and the first 86 and second fixing members 98 include upper and lower combining grooves (see Fig4C wherein 86 and 98 have grooves for protrusions) to receive the upper and lower combining protrusions, respectively.  
17. (Original) The conditioner as claimed in claim 1, wherein the conditioning part 56 includes: a conditioning disk 60 to polish the polishing pad; a first actuator (belt-not shown; col5, lines 55-60) to rotate the conditioning disk; and a second actuator (via air through 117) connected with the flexible connector to lift the first actuator (col 4, lines 26-30).  
21. (Original) The conditioner as claimed in claim 1, further comprising a third actuator 190 within 64 to rotate the arm with the flexible connector (col 5, lines 50-55).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlov ‘583 in view of Franca-6343974.
	Perlov discloses the claimed invention as detailed above, but does not disclose a sensor to measure a tilted angle of the conditioning part with respect to the arm.  However, Franca teaches a conditioner 20 at the end of arm 42 for conditioning pad 22 wherein the conditioner has a flexible coupling 34 allowing conditioner to tilt relative to pad, wherein the conditioner has sensors 40 to measure tilted angle (alpha)/distance to 26 which indirectly is with respect to arm 42. (col 4, lines 20-30.) Franca further teaches that there can 3 sensors to measure tilt angle. 
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the conditioner of Perlov with tilt angle sensors, such as 3 sensors, as taught by Franca, in order to more effectively condition the pad by knowing and controlling tilt of conditioner. Franca teaches placing the sensors near the flexible connection and therefore, to place the sensors between the first and second fixing members would have been an obvious design expedient from Franca’s teaching.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlov ‘583 in view of Katsuoko-7858205.
Perlov discloses the claimed invention as detailed above, but does not disclose a heat dissipation member arranged on the conditioning disk.  However, Katsouko teaches a conditioner 91 with a heat dissipation member 96 to dissipate heat from pad/conditioner. 
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the conditioner of Perlov with a heat dissipation member, as taught by Katsuoko, in order to remove heat during conditioner to more efficiently and effectively condition the pad.
Allowable Subject Matter
Claims 3-5,8-11, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of conditioning pads.
Response to Arguments
Applicant's arguments filed 4-8-22 have been fully considered but they are not persuasive.
On pages 9-10 of Remarks, Applicant alleges that Perlov does not disclose the fluid membrane 92 to be annular.  However, as seen in the cross-section of Fig 4C it is annular as it goes around members 94/98 and is concentric about shaft 106 which has rotational axis.  The flexible member is capable of allowing tilting as it is flexible and depending on air volume around the cavity could tilt and is capable to allow tilt depending on the angle of the surface the conditioner presses against.

 Arguments drawn to claims 3-5,8-11 are moot as these claims are now allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 12, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723